Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of them of a statement on Schedule 13G (including any amendments thereto) with respect to the securities of GoPro, Inc., and further agree that this Joint Filing Agreement be included as an exhibit to such Schedule 13GD.In evidence thereof, the undersigned hereby execute this agreement this 17th day of February, 2015. RW CAMERA HOLDINGS LLC By: Riverwood Capital L.P., its manager By: Riverwood Capital GP Ltd., its general partner By: /s/ THOMAS J. SMACH Name:Thomas J. Smach Title: Director MICHAEL E. MARKS By: /s/MICHAEL E. MARKS [Signature Page to Joint Filing Agreement]
